STATE OF MICHIGAN

                           COURT OF APPEALS



DJB RENTALS, INC, and DAVID BROWN,                                 UNPUBLISHED
d/b/a GRAND RIVER AUTO and STAY DRY                                March 21, 2017
BASEMENT WATER PROOFING, INC

               Plaintiffs/Counter Defendants-
               Appellants,
V                                                                  No. 329562 & 330768
                                                                   Ingham Circuit Court
NAJIM ALMALIKY,                                                    LC No. 14-000102-CB

               Defendant/Counter Plaintiff-
               Appellee.


Before: BECKERING, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

        In these consolidated cases, in Docket No. 329562, plaintiffs appeal by right the trial
court’s September 15, 2015, order entered following a bench trial wherein the trial court found
plaintiffs liable to defendant/counter-plaintiff Najim Almaliky (defendant) for misappropriation
of funds and for payments associated with the termination of a business partnership. In Docket
No. 330768, plaintiffs appeal by right a November 30, 2015, trial court order reducing the
purchase price that defendant was ordered to reimburse plaintiffs for real estate jointly owned by
defendant and plaintiff DJB Rentals, Inc. For the reasons set forth in this opinion, we affirm the
trial court’s orders in both appeals.

                                A. FACTUAL BACKGROUND

       Plaintiff David Brown desired to create a used car dealership with defendant at a site
adjacent to Brown’s existing business, plaintiff Stay Dry Basement Water Proofing. Defendant
and an entity controlled by Brown, plaintiff DJB Rentals, Inc., purchased a building for the new
endeavor and held it jointly. In January 2013, Brown acquired a dealership license for the
endeavor, plaintiff Grand River Auto, and Brown and defendant sold used cars under that
moniker. Defendant was in charge of Grand River Auto’s day-to-day operations and possessed
one of two ATM cards providing access to Grand River Auto’s bank account. After several
months, Brown became aware of numerous charges and overdraft fees on Grand River Auto’s
account that he attributed to defendant. Brown confronted defendant and decided to end their


                                                -1-
business partnership. Brown alleged that the business records showed that thousands of dollars
were missing and that defendant was the culprit.

        Plaintiffs filed suit alleging misappropriation, embezzlement, fraud, and breach of
fiduciary duty, and also requesting partition of the real estate jointly owned by defendant and
DJB Rentals. Defendant filed a counter-complaint alleging that Brown misappropriated funds
for his personal use and for the use of his company, Stay Dry. The counter-complaint
additionally alleged fraud, conversion, and statutory conversion in connection with Brown’s
alleged financial misdeeds, while also requesting an accounting and the sale of the jointly held
real estate.

        Before the court held a bench trial, defendant filed a motion in limine requesting
dismissal of Stay Dry as a plaintiff on grounds that the complaint stated no claim on Stay Dry’s
behalf. Plaintiffs opposed the motion on the grounds that that Grand River Auto operated out of
Stay Dry’s offices and Stay Dry provided space and office equipment. After hearing the parties’
arguments, the court stated, “I don’t think I have to address that if it’s a nonjury trial today,
right? Can’t I just hear the testimony and make a decision?” Defense counsel responded “that’s
fine[,]” and the parties set the trial date.

        On the first day of trial, defense counsel stated that he had a motion in limine, and the
court inquired if it was a renewal of the previous one. Counsel affirmed that it was, and
reminded the court that it had promised to consider it, which the court then did. Defendant
reiterated that none of plaintiffs’ claims involved Stay Dry. The court queried plaintiffs’ counsel
about the distinction between Brown, Grand River Auto, and Brown’s company, Stay Dry and
concluded that it did not see “where Stay Dry has any independent claim.” The court granted the
motion.

       At the bench trial, Brown testified that he owned plaintiff Stay Dry, and became
acquainted with defendant through a local vehicle auction. Brown and defendant desired to
create an “auto mall” on the property adjacent to Stay Dry. According to Brown, he and
defendant orally agreed to invest equally in the endeavor, and likewise share profits and losses.
Brown stressed that they had an “equal amount” of money invested in vehicles to sell, and that
they agreed to invest profits back into the business.

        Brown continued that he acquired a dealership license for “Grand River Auto” around
January of 2013, and Stay Dry provided office space and put all “Grand River Auto” employees
on its payroll. Brown asserted that defendant was in charge of Grand River Auto’s day-to-day
operations, and purchased auctioned vehicles for resale as a “licensed agent under Grand River
Auto.” According to Brown, Grand River Auto maintained a business checking account with
two debit cards. He added that “the office” of Grand River Auto had one debit card while
defendant possessed the other.

        Brown testified that he became aware of bank charges he attributed to defendant that
totaled almost $5,000 from “overdrafts and going to the ATM.” According to Brown, defendant
cried when confronted with the evidence and “knew what he did.” According to Brown, shortly
after the confrontation he told defendant that they needed to “go through the books” to “figure
out the numbers,” and that they were “done.” Brown testified that defendant removed some

                                                -2-
vehicles and their titles from the business at night and told Brown to keep the remaining vehicles
because they were “done.” He further testified that one of his employees examined the business
records and that “tens of thousands” were missing.

        Juanita Patson testified that Stay Dry employed her as a human resources and database
manager, adding that Brown tasked her with reconciling Grand River Auto’s bank accounts and
transactions after Brown and defendant ended their business relationship. Patson described the
records as “a mess” because there were several sales with partial or no paperwork. She “put the
pieces . . . together” to the best of her ability but acknowledged that the records were not
sufficiently complete to produce an entirely accurate accounting. Patson agreed that bank
statements showed that a Grand River Auto debit card was used to make purchases at Meijer,
Quality Dairy, and Tommy Bahama. She further reported that there were “unusual and
repetitive” cash withdrawals that she was unable to account for. Patson attempted to reconcile
bank deposits with the auto sales, but she testified that there was a shortfall of $32,856.89.

         Defendant testified that he personally had “between 20-25 cars” when he went into
business with Brown, and they agreed that for each of his own vehicles sold, he would give $300
to Brown and $100 to the salesperson. According to defendant, he never agreed with Brown that
his cars would be given to Grand River Auto, and he kept the proceeds from the sale of those
cars minus the cut given to Brown and the salesman. Defendant also testified that he invested
about $60,000 of his own money in Grand River Auto by purchasing auctioned vehicles that he
paid for in cash. He continued that Brown was aware of this and encouraged him, adding that
Brown promised to “catch up” with his own investment in the dealership later. Defendant
testified that when a car he purchased at auction was sold at Grand River Auto, he, Brown, or a
salesperson would deposit the proceeds into the Grand River Auto bank account. According to
defendant, he and Brown each invested about $28,000 to purchase a building for the business,
and they each contributed about $5,000 for repairs and renovation.

        Defendant testified that on September 20, 2013, Brown told him that their business
relationship was over. According to defendant, he wanted to “share” the remaining vehicles, but
Brown declined and told him that Patson would calculate their joint profit or loss. Defendant
stated that he checked back with Brown about Patson’s progress, but Brown told him to leave the
premises. Defendant asserted that he was entitled to half of the profit derived from the sale of
vehicles on the lot when the business relationship ended. According to defendant, he took only
one vehicle from the lot after the business relationship ended, and that vehicle was “the one [he]
drive[s].” Defendant explained the shortfall in the Grand River Auto account by stressing that he
was not the only person who deposited sales proceeds, and explained that only proceeds from
jointly owned vehicles were deposited. He testified that he returned the Grand River Auto ATM
card to Brown “around” September 20, 2013, and so the charges or withdrawals on the card after
that date were not attributable to him. Defendant acknowledged using the Grand River Auto
debit card to purchase gasoline and auto parts for the business. He also admitted using the card
to purchase food items at Meijer and another store, but stated that he did so at Brown’s request or
for company purposes. He acknowledged using the card at a casino, but added that he told
Brown about the charge and paid it back. Defendant denied using the card to make purchases at
various other stores, but he admitted using it at fast-food restaurants while contending that he did
so with Brown or with Brown’s consent. He admitted using the debit card to withdraw $300 or


                                                -3-
$400 on certain occasions, but he denied that he was responsible for withdrawals of several
thousand dollars and offered that Brown also had a debit card.

        The court found that the parties started their partnership by investing equal amounts of
money, but defendant asserted that he invested an additional $60,000 to purchase vehicles while
Brown contributed no additional cash investments. But the court considered Brown’s testimony
about Stay Dry’s placing Grand River Auto employees on its payroll as evidence of further
investment by Brown. The court concluded that, from the evidence presented, it did not “feel it’s
in a position to try to apportion what the investment was or should have been left at the end . . . .”
The court concluded that it could not hold that defendant misappropriated funds withdrawn from
ATMs because there were two debit cards, other Grand River Auto employees had access to the
second card, and the exhibits did not specify “which card was used and where.”

        The court also found that some withdrawals at issue continued after defendant returned
his debit card, and plaintiff failed to prove that defendant was responsible for the suspicious
withdrawals by a preponderance of the evidence. The court addressed the discrepancy between
deposits and sales, stating that it heard testimony that Grand River Auto employees other than
defendant made deposits, and plaintiffs produced no direct evidence that defendant cashed
checks without depositing them. The court additionally stated that it heard testimony that
vehicles purchased on installment plans were listed “as the total sales price,” and reasoned that
the incrementally deposited installment payments would create a difference between the sales
figures and the deposited funds. The court added that it could not find a breach of fiduciary duty
by the preponderance of the evidence presented, and that it heard no evidence supporting
plaintiffs’ fraud claim. The court held that there was no cause of action in connection with any
count of plaintiffs’ complaint.

        Regarding defendant’s counter-complaint, the court stated that it was “concerned” by
Brown’s “mushy” testimony on the number of vehicles left on the lot at the termination of the
partnership. The court was also troubled that plaintiffs created records “after the fact that . . .
were . . . more favorable to them” that excluded a large check that Brown wrote to himself. The
court held that defendant proved that Brown misappropriated funds because he produced five
checks from Grand River Auto that Brown wrote to himself, Stay Dry, or a third party unrelated
to the businesses. The court held that defendant was entitled to $5,280.41, which was half of the
misappropriated funds. The court also held that defendant was entitled to half of the sales
derived from vehicles left on the lot when the partnership terminated. Because defendant could
only produce information about nine of the approximately 20 vehicle sales, the court awarded
him half of the proceeds from those sales, which was $6,155.95. The court specified that
defendant did not prove fraud, and that it would provide no findings on defendant’s request for
an accounting. The court ordered the jointly held real estate to be sold, subject to the court’s
approval.

                                          B. ANALYSIS

                               I. PARTNERSHIP ACCOUNTING




                                                 -4-
        Plaintiffs argue that the court erred in finding that Brown misappropriated funds and
failed to pay defendant for half of the remaining inventory of Grand River Auto.

         We review a trial court’s findings of fact in a bench trial for clear error and its
conclusions of law de novo. Chelsea Investment Group LLC v Chelsea, 288 Mich. App. 239, 250;
792 NW2d 781 (2010). “A finding is clearly erroneous if there is no evidentiary support for it or
if this Court is left with a definite and firm conviction that a mistake has been made.” Id.

        The Uniform Partnership Act1 defines a partnership in relevant part as “an association of
2 or more persons . . . to carry on as co-owners a business for profit . . . .” MCL 449.6(1).
Parties carrying on as co-owners of a business for profit thereby establish a partnership
“regardless of their subjective intent to form such a legal relationship.” Byker v Mannes, 465
Mich. 637, 646; 641 NW2d 210 (2002). A partner has the right to a formal accounting of
partnership affairs “[i]f he is wrongfully excluded from the partnership business or possession of
its property by his copartners,” or “[w]henever other circumstances render it just and
reasonable.” MCL 449.22. Further, “Every partner must account to the partnership for any
benefit, and hold as trustee for it any profits derived by him without the consent of the other
partners from any transaction connected with the formation, conduct, or liquidation of the
partnership or from any use by him of its property.” MCL 449.21(1).

         Plaintiffs argue that the trial court improperly disregarded the testimony and records they
produced relating to the accounting of the partnership and the reconciliation of sales records and
bank deposits. This argument lacks merit. Here, the trial court did address that evidence and
explained why it found it insufficient to prove plaintiffs’ claims. The trial court recited that it
heard testimony that Grand River Auto employees other than defendant made deposits, and noted
that plaintiffs produced no direct evidence that defendant cashed checks without depositing
them. Additionally, the court acknowledged testimony to the effect that vehicles purchased on
installment plans were listed “as the total sales price” and that the incrementally deposited
installment payments would create a difference between the sales figures and the deposited
funds. The court also held that the evidence related to defendant’s alleged ATM withdrawals
was unconvincing because the pertinent records did not specify the ATM card was used, other
employees had access to a card, and suspicious withdrawals continued after defendant returned
his card. Further, plaintiffs offer no other basis for concluding that the trial court clearly erred in
these factual findings, or incorrectly concluded that plaintiffs failed to carry their burden of proof
in light of the problems with the evidence they offered.

       Plaintiffs also fail to show that the trial court erred in concluding that Brown
misappropriated funds. The trial court relied on checks defendant produced indicating that
Brown wrote checks from Grand River Auto to himself, Stay Dry, and a third party unrelated to
the businesses. Because defendant produced documentary evidence to support his counterclaim,
and plaintiffs point to nothing in evidence to the contrary, there is no basis for concluding that
the court clearly erred in this regard.



1
    MCL 449.1 et seq.


                                                 -5-
        Plaintiffs further challenge the trial court’s findings and conclusions on the ground that it
considered documents never entered into evidence. But plaintiffs abandon this argument by
failing to identify the offending documents, cite legal authority to sustain their argument, or offer
any discussion concerning why the documents were not properly entered into evidence. See
Mitcham v Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959) (“It is not enough for an appellant
in his brief simply to announce a position or assert an error and then leave it up to this Court to
discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments,
and then search for authority either to sustain or reject his position.”)

                                    II. MOTION IN LIMINE

        Next, plaintiffs contend that the trial court abused its discretion by granting defendant’s
motion in limine requesting dismissal of plaintiff Stay Dry on the ground that the complaint
failed to state any claim on that plaintiff’s behalf.

        This Court reviews a trial court’s decision to grant or deny a motion in limine for an
abuse of discretion. People v Vansickle, 303 Mich. App. 111, 117; 842 NW2d 289 (2013). “An
abuse of discretion occurs when the decision results in an outcome falling outside the range of
principled outcomes.” Zaremba Equip Inc v Harco Nat’l Ins Co, 302 Mich. App. 7, 21; 837
NW2d 686 (2013).

        Plaintiffs assert that defendant improperly brought an oral motion in limine on the day of
trial because the court previously denied the motion, there was no notice or opportunity for
briefing, and thus no opportunity to respond properly. But the trial court did not expressly deny
defendant’s previous motion; instead, it stated that it could address the issue at trial, and defense
counsel agreed with that approach. Thus, plaintiffs’ argument that the renewed motion was a
surprise lacks merit. Likewise, the argument that there was no notice or briefing, because
defendant’s motion was simply a renewal of his previous motion, over which plaintiffs do not
complain of any lack of notice of briefing. Further, the trial court did give plaintiffs the
opportunity to respond, and plaintiffs all but conceded that there was no meaningful distinction
between Brown and Stay Dry because the former controlled the latter. Moreover, plaintiffs do
not argue that the trial court substantively erred by dismissing Stay Dry. Accordingly, plaintiffs
have failed to show that the court abused its discretion by hearing the renewed motion and then
dismissing Stay Dry from the action.

        Plaintiffs also argue that defendant’s motion was mislabeled because it requested
dismissal of a party, on the ground that motions in limine generally address the admissibility of
evidence or subject matter the parties might bring to the jury’s attention. See Lapasinskas v
Quick, 17 Mich. App. 733, 737 n 1; 170 NW2d 733 (1969). However, courts are not bound by the
labels parties attach to their actions because they would otherwise be elevating form over
substance. See Johnston v Livonia, 177 Mich. App. 200, 208; 441 NW2d 41 (1989). Plaintiffs
are not entitled to relief on this issue.

                                      III. ADJOURNMENT

       Next, plaintiffs assert that their due-process rights were denied, and that the trial court
otherwise abused its discretion, by denying a motion to adjourn an evidentiary hearing
                                                -6-
concerning defendant’s request that the court reduce the purchase price of the jointly held real
property on the ground that plaintiff left debris in the building.

       We review a trial court’s decision on a motion to adjourn for an abuse of discretion. In re
Jackson, 199 Mich. App. 22, 28; 501 NW2d 182 (1993); Tisbury v Armstrong, 194 Mich. App. 19,
20; 486 NW2d 51 (1991).

        “A motion for adjournment must be based on good cause, and a court, in its discretion,
may grant an adjournment to promote the cause of justice.” Zerillo v Dyksterhouse, 191 Mich
App 228, 230; 477 N.W.2d 117 (1991). “[I]n order for a trial court to find good cause for an
adjournment, a legally sufficient or substantial reason must first be shown.” In re Utrera, 281
Mich. App. 1, 10-11; 761 NW2d 253 (2008) (internal quotation marks and citation omitted).
Under MCR 2.503(C)(2), “An adjournment may be granted on the ground of unavailability of a
witness or evidence only if the court finds that the evidence is material and that diligent efforts
have been made to produce the witness or evidence.” Factors warranting denial of the motion
include the granting of prior adjournments, the failure of the moving party to exercise due
diligence, and the lack of any injustice from denial of the motion. Tisbury, 194 Mich. App. at 20.

        In the instant case, the trial court held a post-judgment hearing at which it approved the
sale of the parties’ jointly-held real estate to defendant and placed the terms of the sale on the
record. Defendant submitted a proposed order, but plaintiffs objected that it did not comport
with the trial court’s ruling in part because it did not state that the property was to be sold “as is.”
Defendant responded that plaintiffs discarded trash in the building, and defendant would require
three dumpsters and around 40 hours of labor to remove the debris. Defendant requested that the
court reduce the sales price of the building by $3,550 to compensate for the cost of debris
removal, as well as rent proceeds retained by plaintiffs.

        The court stated that defendant’s allegation that plaintiffs stored garbage and debris in the
building was “sort of like a change in circumstances,” and that it did not believe the building
could be sold as-is without defendant’s having to pay to clean it up. Plaintiffs disagreed,
asserting that the debris was already in the building while both parties jointly owned it, and that
defendant’s claim “would require an evidentiary hearing.” The court replied, “I’m ready. I’m
giving you until November 24th, 2:00, to come back for an evidentiary hearing.” Plaintiff’s
attorney appeared to acknowledge the court’s offer of an evidentiary hearing, stating “[w]ith
respect to this, we will have a subsequent hearing with regards to the condition of the property.”
The court addressed other issues with the proposed order, but stated it would “strike the as-is
provision” because “[w]e still need to decide who is going to clean up the place.”

        Thereafter, defendant filed a brief requesting, in part, that the court award him $5,000 to
pay for the cleanup of the property. Plaintiffs filed a motion to adjourn, asserting that they
believed the previous hearing resolved all issues, and defendant did not file a motion or provide
sufficient notice of the evidentiary hearing. Plaintiffs asserted that they received insufficient
notice via an e-mail sent by defense counsel the day before the hearing. Plaintiffs alleged that
they discovered the identity of individuals who may have left vehicles in the building, and that
they would be prejudiced for lack of time to locate and subpoena the responsible persons. The
trial court did not expressly rule on plaintiffs’ motion to adjourn, but it denied it by implication
by continuing and addressing other matters. The court credited defendant’s testimony and

                                                  -7-
photographic evidence in holding that the debris and vehicles were placed on the property “under
Mr. Brown’s watch.” The court further held that plaintiffs’ contention that a third party parked a
vehicle in the building and deposited trash there was not plausible. The court awarded defendant
$2,200, which was the amount requested for dumpster rental and labor to clean out the building.

        The trial court did not abuse its discretion by denying the motion to adjourn. Plaintiffs
assert that their due process rights were violated because they lacked notice of the evidentiary
hearing and they believed the previous hearing resolved all outstanding issues. “Due process in
civil cases generally requires notice of the nature of the proceedings, an opportunity to be heard
in a meaningful time and manner, and an impartial decision maker.” Cummings v Wayne Co,
210 Mich. App. 249, 253; 533 NW2d 13 (1995). However, at the November 16 hearing,
plaintiffs’ counsel himself suggested that an evidentiary hearing was required, and the trial court
replied, “I’m ready. I’m giving you until November 24th, 2:00, to come back for an evidentiary
hearing.” While counsel expressed doubt that the court still had jurisdiction to hold a hearing,
the court satisfied itself that it retained jurisdiction and plaintiffs’ counsel later stated, “[w]ith
respect to this, we will have a subsequent hearing with regards to the condition of the property.”
Thus, counsel had notice of the hearing from the court itself. Plaintiffs’ counsel correctly reports
that he received an e-mail from defense counsel notifying him about the hearing, but plaintiffs
misconstrue the nature of the e-mail as one intended to provide them with notice in the first
instance. Instead, defense counsel’s e-mail reasonably presumed that plaintiffs were aware of
the hearing and merely informed them that counsel learned that the court scheduled the hearing a
half-hour earlier than it had indicated at the previous hearing.

        Additionally, plaintiffs’ contention that they believed the November 16 hearing resolved
all disputes lacks merit because the court stated that it still had to decide who would clean up the
property, which statement plaintiffs’ counsel acknowledged on the record. Plaintiffs also assert,
as they did in the trial court, that they did not receive defendant’s brief on damages. But the
record contains a proof of service filed on November 23, 2015, the day before the hearing. In
short, plaintiffs have failed to establish a violation of due process.

         Plaintiffs also assert that the trial court abused its discretion on the ground that they
needed more time to locate and subpoena individuals whom they believed were responsible for
placing the trash and vehicle(s) in the building. But the trial court opined both that it was
skeptical that third parties could place the debris in the building without Brown’s knowledge,
given his diligence in all other aspects of his business, and that Brown was responsible
regardless, because the trash was deposited under his watch while he restricted defendant from
being on the premises. Accordingly, if plaintiffs had been allowed the opportunity to bring
witnesses who would have admitted responsibility for the debris at issue, that might have
affected the court’s doubts concerning the role of such third parties in the matter, but not the
court’s conclusion that plaintiff Brown was responsible even so. In short, the court did not abuse
its discretion in denying the motion to adjourn.2 Jackson, 190 Mich. App. at 28.



2
  Defendant argues that plaintiffs’ argument concerning the adjournment was frivolous and that
sanctions are warranted. However, a request for sanctions for filing a vexatious appeal is

                                                 -8-
                                       IV. JUDICIAL BIAS

       Finally, plaintiffs contend that the judge breached the veil of judicial impartiality during
the evidentiary hearing. Claims that judicial misconduct denied a party a fair trial are reviewed
de novo. People v Stevens, 498 Mich. 162, 168; 869 NW2d 233 (2015).

        A trial judge must act as a neutral and detached judicial officer. See Cain v Dep’t of
Corrections, 451 Mich. 470, 509; 548 NW2d 210 (1996). “A trial judge is presumed to be
impartial and the party who asserts partiality has a heavy burden of overcoming that presump-
tion.” In re MKK, 286 Mich. App. 546, 566; 781 NW2d 132 (2009).
       Plaintiffs first argue that the trial judge demonstrated a lack of impartiality because he
denied the motion to adjourn. But this argument lacks merit because, as discussed above, the
court did not abuse its discretion by denying the motion. Further, “rulings against a litigant, no
matter how erroneous, and how vigorously and consistently expressed, are not disqualifying.”
Wayne Co Prosecutor v Parole Bd, 210 Mich. App. 148, 154; 532 NW2d 899 (1995) (internal
quotation marks and citation omitted).

         Next, plaintiffs assert that the trial judge improperly expressed hostility toward plaintiff
Brown. The judge did state that Brown was testing the court’s patience, and that the case should
have concluded months earlier. But “[j]udicial remarks during the course of a trial that are
critical or disapproving of, or even hostile to, counsel, the parties, or their cases do not generally
support a challenge for partiality.” People v McIntire, 232 Mich. App. 71, 104-105; 591 NW2d
231 (1998), rev’d on other grounds 461 Mich. 147; 599 NW2d 102 (1999). “Moreover, partiality
is not established by expressions of impatience, dissatisfaction, annoyance, and even anger, that
are within the bounds of what imperfect men and women sometimes display.” Id. The
challenged judicial conduct in this instance was the mere expression of impatience and
dissatisfaction that does not suffice to indicate a lack of impartiality.

         Next, plaintiffs contend that the judge demonstrated partiality by conducting direct
examination of defendant, and by coaching defendant to testify in ways that overcame plaintiffs’
objections. Indeed, the Judge called defendant to the stand and conducted a brief examination
over defendant’s photographic exhibits before admitting them. Plaintiffs assert that such judicial
questioning was inappropriate. But “when evaluating a judge’s questioning of witnesses, a
reviewing court must first bear in mind that such interrogation is generally appropriate under
MRE 614(b).” Stevens, 498 Mich. at 173. The goal of judicial questioning is to “produce fuller
and more exact testimony or elicit additional relevant information.” Id. In this instance, the
judge questioned defendant before turning over the questioning to defense counsel, which timing
suggests that the judge was not eliciting additional information or clarifying an earlier point.
Although it would have been more appropriate for the judge to allow defense counsel to perform
the initial examination, the judge having questioned the witness first does not itself establish bias
or prejudice.

governed by MCR 7.216(C)(1) and should be raised in a motion as opposed to an appeal brief.
MCR 7.211(C)(8). Moreover, our conclusion that plaintiffs’ argument lacked merit did not
render the argument frivolous.


                                                 -9-
        When the judge turned over questioning to defense counsel, plaintiff objected to two
questions that called for speculation, and the judge directed defendant to testify in a way that
overcame the objections without ruling on them. In particular, the judge recast counsel’s
questions so that defendant’s answers would be based on personal experience rather than
speculation. This did not amount to bias or prejudice. The court merely rephrased the questions
so that defendant would conform to the rules of evidence. In short, the court’s intervention in the
questioning of defendant did not reveal bias or otherwise unfairly disadvantage plaintiffs.

        Plaintiffs also assert that the trial judge showed bias because it did not take any testimony
from plaintiff. However, it is apparent from the record that Brown was not personally present at
the hearing in question. Furthermore, plaintiffs’ counsel made clear that he was satisfied that the
court accept his “offers of proof” that Brown would deny placing debris in the building, and the
court stated that it would accept that Brown would so testify, then held even so that Brown knew
or should have known about the debris. Because the court indicated that it would accept at face
value plaintiffs’ counsel’s representations of how Brown would testify, the lack of actual
testimony on Brown’s part did not disadvantage plaintiffs. Plaintiffs have failed to show judicial
bias.

       Affirmed. Having prevailed in full, appellee may tax costs. MCR 7.219(A).



                                                              /s/ Jane M. Beckering
                                                              /s/ Peter D. O'Connell
                                                              /s/ Stephen L. Borrello




                                                -10-